Citation Nr: 0933985	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  97-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right (major) shoulder injury, status post rotator cuff 
repair, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
chip fracture of the fourth and fifth fingers of the left 
hand, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, status post right bunionectomy, currently evaluated 
as 10 percent disabling.

4.  Entitlement to a compensable (increased) evaluation for 
residuals of a fractured nasal bone.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied an increased evaluation for 
residuals of a right (major) shoulder injury, status post 
rotator cuff repair, evaluated as 30 percent disabling, and 
compensable (increased) evaluations for bilateral pes planus 
and the residuals of a fractured nasal bone.  The RO also 
denied the Veteran's claim for a total disability evaluation 
based on individual unemployability.  By a rating action 
dated in July 1996, the Veteran's service-connected bilateral 
pes planus was increased to 10 percent.  In March 1997, the 
RO issued a rating decision that granted a 10 percent 
disability evaluation for a chip fracture of the fourth and 
fifth fingers of the left hand.  In September 2005 the Board 
remanded this case for additional development.

The Veteran and his representative indicate that the Veteran 
has degenerative joint disease of the second and third digits 
of the left hand and wrist related to his service-connected 
chip fracture of the fourth and fifth fingers of that hand.  
This matter has not been the subject of a rating action and 
is not currently before the Board.  It is referred to the 
agency of original jurisdiction for appropriate action.

The issues of entitlement to an increased evaluation for the 
residuals of a right (major) shoulder injury, status post 
rotator cuff repair, currently evaluated as 30 percent 
disabling and a total disability rating based on individual 
unemployability are addressed in the REMAND portion of the 
decision below.  In addition, the Board has referred the 
claim for an increased evaluation for bilateral pes planus, 
status post right bunionectomy for extraschedular 
consideration, which is also addressed in the remand portion 
of this decision.  These issues are REMANDED to the RO via 
the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a chip fracture of the fourth and fifth 
fingers of the left hand have not been manifested by 
ankylosis.  

2.  Prior to January 9, 2002, the Veteran's bilateral pes 
planus was no more than moderate. 

3.  On VA examination on January 9, 2002, the Veteran 
exhibited severe bilateral pes planus. 

4.  Residuals of a fractured nasal bone are not manifested by 
marked interference with the breathing space, or 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a chip fracture of the fourth and fifth fingers 
of the left hand have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.321, 4.71a, Diagnostic 
Code 5223 (as in effect prior to and from August 26, 2002).

2.  Prior to January 9, 2002, the criteria for a disability 
rating in excess of 10 percent for bilateral pes planus are 
not met.  38  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.71a, Diagnostic Code 5276 (2008). 

3.  From January 9, 2002, the criteria for a disability 
rating of 30 percent for bilateral pes planus are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.71a, Diagnostic Code 5276 (2008). 

4.  The criteria for a compensable disability rating for 
residuals of a fractured nasal bone have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1995); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1996); currently 38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.97, 
Diagnostic Code 6502 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

The Court has held that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Id.

In VCAA letters dated July 2003, October 2005 and August 
2006, the RO notified the Veteran of the information and 
evidence necessary to substantiate his claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the Veteran was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The October 2005 VCAA letter sent to the Veteran was 
returned to the AMC via United States Postal Service.  A VCAA 
letter was resent in August 2006.

In this case, the VCAA's duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the Veteran in July 2003 and August 2006 that fully 
addressed all notice elements.  The letter informed the 
Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  Although the notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond, but the AMC also 
readjudicated the case by way of SSOCs issued in March, May 
and June 2009 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

In addition, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court found that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.

Regarding the Vazquez-Flores notice requirements, the AMC, in 
its August 2006 letter, listed examples of the types of 
medical and lay evidence that are relevant to establishing 
entitlement to increased compensation.  In addition in the 
August 2006 letter the Veteran was notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening of his disabilities and the impact 
of the condition and symptoms on employment.  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because: (1) the defect was 
cured by actual knowledge on the part of the claimant, see 
Id. at 48 ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007).  In this case, the Veteran has been shown to 
have actual knowledge of the criteria for a higher evaluation 
as he described in detail the resulting limitation of 
function due to his service-connected disability and why he 
thought higher evaluations were warranted in correspondence 
dated in October 1995, August 1996, and April 1998.  Here, 
the Veteran has not alleged any prejudicial error in the 
timing or content of the VCAA notice provided (or not 
provided).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been associated with the claims 
folder.  VA and private treatment records have been obtained.  
The Veteran has undergone a number of VA examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with respect to the 
development of evidence is required.

II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in 
earning capacity due to service-connected disabilities.  38 
U.S.C.A. § 1155 (West 2002).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  In every instance where the schedule does not 
provide otherwise, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board is required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether an increased rating for 
the Veteran's disabilities is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

A.  Residuals of a Chip Fracture of the Fourth and Fifth 
Fingers of the Left Hand

The Veteran's service connected residuals of a chip fracture 
of the fourth and fifth fingers of the left hand is assigned 
a 10 percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5223.  By way of history, the Veteran 
injured his two left fingers while loading 475 pounds of 
shell that fell on the two fingers.  The fingers were not 
broken but he began to have numbness, pain and decreased 
range of motion of the two left fingers.  The Veteran is 
right-hand dominate.  He contends that his disability of the 
fourth and fifth fingers of the left hand has worsened.  In 
an April 1997 statement he asserted that he has to wear hand 
support during the day and at night, which decreases his use 
of both hands.  He further stated that he can not maintain a 
job due to the brace support and that he is due an increase 
because he has lost feeling in both hands.  He recently 
asserted that he continues to have periodic swelling and 
constant aching and pain to the left two fingers with 
decreased range of motion.

Effective August 26, 2002, the regulations pertaining to 
evaluations for finger disabilities changed.  See 67 Fed. 
Reg. 48784 (2002).  The Veteran was made aware of these 
changes in a March 2009 SSOC.  However, from and after the 
effective date of amendment, both the old and the new 
criteria will be considered.  38 U.S.C.A. § 5110(g) (West 
1991); VAOPGCPREC 3- 2000 (April 10, 2000).  Regardless, as 
will be explained herein, the Veteran does not meet the 
criteria for a higher evaluation under either the old or new 
criteria.

The pertinent rating criteria for evaluating finger injures 
in effect prior to August 26, 2002 were as follows: In 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3) With only one joint in a digit ankylosed or limited in  
its motion, the determination will be made on the basis of  
whether motion is possible to within 2 inches (5.1 cms.) of  
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

(4) With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of  
other digits.

A 20 percent rating is warranted for unfavorable ankylosis of 
the ring finger and little finger of the major or minor hand.  
38 C.F.R. § 4.71a, DC 5219 (2001).  A maximum 10 percent 
rating is warranted for favorable ankylosis of the ring and 
little finger of the major or minor hand.  38 C.F.R.  § 
4.71a, DC 5223.  

(a) The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips of the tips of the fingers to within 2 inches (5.1 
cms.) of the transverse fold of the palm.  Limitation of 
motion of less than 1 inch (2.5 cms.) in either direction is 
not considered disabling.

(b) Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of  
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  Clearly, the Veteran demonstrated greater range of 
motion than would be required for an increased rating for any 
finger under these criteria, on examination in May 1997 and 
November 2008.

Beginning on August 26, 2002, the Board may consider whether 
a rating in excess of 10 percent is warranted under the new 
criteria.  For an evaluation of the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits of the hand:

(1)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)	With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of  
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise  
unfavorable.

(4)	With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Under DC 5223 for evaluation of favorable ankylosis of two 
digits of one hand, an evaluation of 10 percent is warranted 
when there is favorable ankylosis of the ring and little; 
middle and little; or middle and ring fingers.  An evaluation 
of 20 percent is warranted when there is favorable ankylosis 
of the index and little; index and ring; or index and middle 
fingers.  An evaluation of 30 percent is warranted when there 
is favorable ankylosis of the thumb and little; thumb and 
ring; thumb and middle; or thumb and index fingers.

(a)	The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 cms.) of the transverse fold 
of the palm.  Limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.

(b)	 Combination of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades. 

The RO awarded an increased disability evaluation of 10 
percent for residuals of a chip fracture of the left hand 
based on findings from VA examination in October 1996, which 
showed the Veteran had deformity of the left fourth and fifth 
fingers with decrease in grip strength.  

VA examination of the hand in May 1997 revealed the Veteran's 
complaint of constant pain of both hands and the inability to 
use his right hand for activities of daily living.  According 
to the Veteran at that time his right hand was nonfunctional.  
He provided no report of the functional ability of the fourth 
and fifth digits of his left hand.  Objective findings showed 
he had bilateral cock-up splints in place.  There was 
moderate tenderness over both wrists and the dorsum of the 
hand.  Further, there were no anatomical defects.  He was 
able to touch the tip of the fingers with his thumb 
bilaterally.  He was able to make a complete fist on the 
left.  There was a one inch distance between the tip of the 
fingers and the median transverse fold.  On the left he was 
able to bend and touch the median transverse fold with his 
bent fingers.  He was able to grasp small objects on the 
left; grip strength on the left was eight.  

Private outpatient treatment reports and records dated from 
1999 to 2001 are negative for any treatment for the service-
connected residuals of a chip fracture of the left fourth and 
fifth fingers.

X-rays of the hands in June 2005 show findings of 
degenerative osteoarthritis involving hands bilaterally 
manifested by a decrease in the joint space at the distal as 
well as the proximal interphalangeal joints especially 
involving the fifth fingers bilaterally.  The impression was 
degenerative osteoarthritis involving hands bilaterally and 
healed fracture involving the right fifth metacarpal head.  

VA orthopedic note dated November 2006 shows that on physical 
examination of the left hand the Veteran had positive Phalen 
and Tinel signs in the medial nerve distribution.  The 
impression was left carpal tunnel syndrome.  The Veteran 
underwent an operative procedure for carpal tunnel syndrome 
on the left.  

X-rays of the left hand in November 2008 showed narrowing of 
the second through fifth interphalangeal joints, associated 
with extension deformity of the second, third and fourth PIP 
[proximal interphalangeal] joints and flexion deformity of 
the fifth PIP joint.  These findings represent mild 
degenerative joint disease in the second through the fifth 
digits.

At VA examination in November 2008 the Veteran reported that 
he has flare-ups of the hands about every week.  He stated 
that his pain is worse in the cold.  He stated that he was 
diagnosed with carpal tunnel of the right hand and had 
surgery in 2006.  He also stated he had moderate functional 
impairment in that he has difficulty with gripping, holding 
and grasping objects.  The Veteran stated he had to use two 
hands for holding a glass; otherwise it would fall from the 
left hand.  He reported an overall decrease in strength and 
dexterity of the left hand.  He also reported symptoms of 
pain, flare-up of joints and limited motion.  It was reported 
that the Veteran was right handed.  On physical examination 
no amputation, ankylosis or deformity of one or more digits 
were shown.  There was no gap shown between the thumb pad and 
the tips of the fingers on attempted opposition of the thumb 
to the fingers.  There was also no gap between the finger and 
proximal transverse crease of the hand on maximal flexion of 
finger.  Strength was not decreased for pushing, pulling and 
twisting.  There was no decreased dexterity for twisting, 
probing, writing, touching and expression.  Range of motion 
for all fingers of the left hand was within normal limits.  
The examiner opined that the Veteran was employable for loss 
of motion of two fingers of the left hand, both sedentary and 
physical.  There was no severity of functional use.  

The Veteran does not meet or approximate the criteria for a 
higher evaluation under either the old or new criteria.  
Under the old criteria, he did not exhibit unfavorable 
ankylosis and 10 percent is the maximum evaluation for 
ankylosis of the ring and little fingers of the major hand.  
Under the new criteria, an increase is not warranted under 
limitation of motion of individual digits because such a 
rating is noncompensable.  38 C.F.R. § 4.71a, DC 5230.  
Ankylosis for individual digits is also noncompensable.  38 
C.F.R. § 4.71a, DC 5227.  The Veteran was rated under 
favorable ankylosis of multiple digits, DC 5223, which gives 
him his current rating of 10 percent disabling.  An increase 
under this code would have to involve different digits of the 
hand or unfavorable ankylosis, which was not found on 
examination.  

The Board has evaluated the Veteran's left hand disability 
under all applicable diagnostic codes.  The left hand does 
not demonstrate unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 
5219 (2008).  His ring and little fingers are already being 
rated under favorable ankylosis of multiple digits, DC 5223, 
as a result the DCs involving other digits are not 
applicable.  38 C.F.R. § 4.71a, DC 5220-5223 (2008). 

A higher rating is not warranted for degenerative joint 
disease under DC 5003-5010 because the Veteran is already in 
receipt of a 10 percent rating for limitation of function and 
arthritis does not affect two or more major joints or minor 
joint groups.  While the Veteran has indicated that he has 
pain and numbness in his hands and has flare-ups of the hand 
about every week, objective findings show that he was able to 
make a complete fist and had normal strength and grasping 
ability in the left hand.  His strength was not decreased for 
pushing, pulling and twisting.  There was no decreased 
dexterity for twisting, probing, writing, touching and 
expression.  With respect to functional loss there is no 
basis for a rating in excess of 10 percent based on 
limitation of motion due to any functional loss as the 
Veteran is already receiving a schedular rating in excess of 
the maximum for limitation of motion of the left fourth and 
fifth fingers.  See Johnston v. Brown, 10 Vet. App. 80 
(1997). 

Accordingly, a rating higher than 10 percent is not warranted 
for the Veteran's service-connected residuals of a chip 
fracture of the fourth and fifth fingers of the left hand.  

B.  Bilateral Pes Planus, Status Post Right Bunionectomy

The Veteran's service-connected bilateral pes planus, status 
post right bunionectomy is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5276 (acquired 
flatfoot).  He contends that his foot condition has worsened 
and warrants an increased evaluation.  

By way of history, in July 1996 the RO assigned a 
noncompensable evaluation for bilateral flat feet based on VA 
examination report of February 1996 that showed the Veteran 
had pain with full range of motion of the feet with the 
absence of arches.  In April 1996 the Veteran underwent a 
bunionectomy of his right foot.  By rating decision of July 
1996 an evaluation of 100 percent was assigned effective 
April 12, 1996 to June 30, 1996 based on surgical or other 
treatment necessitating convalescence under 38 C.F.R. § 4.30.  
In addition, in that same rating action, the noncompensable 
disability rating assigned to the Veteran's bilateral pes 
planus was increased to 10 percent and the service-connected 
disability was recharacterized as bilateral flat feet, status 
post right bunionectomy.  In July 2001 the Veteran had a left 
bunionectomy and arthroplasty of the 2nd toe.  In March 2002 
the RO issued a rating decision that assigned a temporary 
total rating under 38 C.F.R. § 4.30 effective July 6, 2001 to 
October 31, 2001 based on surgical treatment necessitating 
convalescence.  In April 2002 the Veteran had an arthroplasty 
of digits two, three and four of the right foot.  In January 
2003 the RO issued a rating decision that assigned a 
temporary total rating under 38 C.F.R. § 4.30 effective April 
26, 2002 to June 30, 2002 because of surgery of the service 
connected bilateral pes planus, status post right 
bunionectomy.  In the January 2003 decision an evaluation of 
10 percent was assigned for bilateral pes planus, status post 
right bunionectomy from July 1, 2002.

Under 38 C.F.R. § 4.71a, DC 5276 a 10 percent disability 
rating is warranted for unilateral or bilateral moderate 
acquired pes planus with weight-bearing line over or medial 
to the great toe, inward bowing of the tendo Achilles, pain 
on manipulation and use of the feet.  A 30 percent disability 
rating is warranted for severe bilateral acquired flatfoot 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use accentuated, 
indications of swelling on use of the feet, and 
characteristic callosities.  The maximum 50 percent 
disability rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, DC 5276. 

Objective findings on VA Examination in October 1996 showed 
good posture, appearance and function.  There was no 
deformity or secondary skin and vascular changes.  The 
Veteran's gait was normal.  The diagnoses were history of 
bilateral foot pain, bilateral pes planus and status post 
right bunionectomy.  

At a VA medical examination in May 1997 the Veteran had 
complaints of pain in both feet and ankles.  Objective 
findings revealed flat feet and a long healed surgical scar 
over the right great toe in the first metatarsal.  There was 
mild tenderness.  The examiner noted that the Veteran walked 
with a limp to the right.  He was not able to rise on his 
tiptoes and heels.  There were no secondary skin and vascular 
changes.  The diagnosis was flat feet with left hallux, with 
degenerative joint disease of the interphalangeal joint of 
the great toe and status post bunionectomy of the right foot.  

At VA examination on January 9, 2002 the Veteran reported 
that he had pain on the bottom of his feet and in his toes.  
He stated that if he does any prolonged walking or standing 
he had increased pain in his toes.  He presented at the 
examination without the use of crutches, braces or canes.  On 
examination the examiner observed that he ambulated with a 
steady gait.  He noted that the Veteran had a significant 
limp to the right.  Inspection of the Veteran's right foot 
revealed he had a 6 cm well healed linear scar on his great 
toe, status post bunionectomy.  He also had a 15 degree 
hallux valgus angulation of the right great toe.  There was 
tenderness over the joint of the right great toe, and the 
Veteran was extremely guarded of that great toe when 
attempting to palpate or do range of motion.  On his right 
foot, he had noted hammertoe of the second digit.  He had 
trace edema noted of his great toe.  Inspection of his left 
foot reveals that he has a 5 cm well healed linear scar on 
his left great toe, status post bunionectomy.  He had a 
callus noted on the heel of his left foot.  He also had pain 
with palpation with pain and tenderness over the right great 
toe.  He had noted pain with flexion and hyperextension of 
his great toe bilaterally.  He had trace edema of the left 
great toe.  His popliteal and pedal pulses were present and 
equal bilaterally.  He had no abnormal skin or vascular 
changes.  He was unable to rise on his toes due to the pain.  
He was able to rise on his heels.  He has a steady gait, but 
appeared to be a hobbling gait when asked to ambulate with no 
shoes on and he does give a history of feeling as if he is 
walking on bones when he has no shoes on.  

The examiner further observed that the Veteran had flat feet 
bilaterally.  He had no arches.  With weight bearing, he had 
malalignment or misalignment of his Achilles tendon 
bilaterally.  The malalignments or misalignments are not 
correctable with manipulation.  He had no other abnormality 
of his feet.  He elicited quite a bit of tenderness over all 
the metatarsophalangeal joints of his feet bilaterally.  The 
diagnoses were hallux valgus deformity, pes planus and 
onychomycosis.  X-rays of the right foot showed mild hallux 
valgus deformity, old healed slightly deformed post osteotomy 
of the bones of the proximal phalanx of the first toe.  X-
rays of the left foot showed pes planus deformity, surgical 
changes.  

X-rays of the right foot and great toe in July 2007 show 
findings of no acute fracture of dislocation.  A moderate 
hallux valgus deformity and a moderate size calcific medial 
bursitis.  Minimal osteoarthritis of the first 
metacarpophalangeal joints.  An old healed fracture of the 
proximal phalangeal neck of the hallux.

VA examination of the feet on November 25, 2008 reveals the 
Veteran's complaints of pain and swelling to the bilateral 
arches.  He stated that the pain is located entirely on both 
feet with the ball of the feet being worse.  He stated that 
he had flare-ups of the feet about one to three times per 
month which last less than one day.  During flare-ups he is 
unable to stand for more than a few minutes or walk for more 
than a few yards.  He stated that pain, swelling, stiffness, 
fatigability, weakness, lack of endurance and cramping occurs 
over the entire bilateral feet while standing, walking and at 
rest.  He stated that he had severe functional impairment in 
that he is unable to drive a car, difficulty standing more 
than a few minutes, unable to walk more than a quarter of a 
mile and he stated that he is not able to go to the grocery 
store to shop because of his feet.  On examination, there was 
no objective evidence of painful motion.  There was evidence 
of pain to the arch of the foot.  There was no objective 
evidence of instability, weakness, or abnormal weight 
bearing.  There was no skin or vascular foot abnormality.  
There was no evidence of malunion or nonunion of the tarsal 
or metatarsal bones.  Examination for flat foot showed non-
weight bearing as normal.  There was no forefoot 
malalignment, midfoot malalignment or pronation.  An arch was 
present on non-weight bearing and on weight bearing.  There 
was no pain on manipulation.  There was no muscle atrophy of 
the foot.  There was no objective evidence of painful motion, 
swelling, tenderness, instability or weakness.  There was no 
forefoot or midfoot malalignment or pronation.  Gait was 
appropriate.  The diagnoses were moderate hallux valgus 
deformity and moderate size calcific medial bursitis, old 
healed fracture of the proximal phalangeal neck of the hallux 
and status post arthroplasty of the DIP joint of the second 
toe, PIP joints of the third and fourth toes.

The examiner noted the effects of the flat feet on daily 
activities, such as chores, shopping, exercise, traveling and 
grooming was severe.  There were moderate effects on 
recreation, bathing, dressing and toileting.  In addition, 
his flat feet prevented him from engaging in sports.  

The examiner opined that the Veteran was unemployable for the 
bilateral flat feet for both sedentary and physical 
employment.  The examiner further noted that the Veteran has 
a history of several surgeries to the feet and has severe 
functional impairment.

Based on the evidence the Board finds that prior to the 
January 9, 2002 VA examination the Veteran's service-
connected bilateral pes planus status post right bunionectomy 
was manifested by no more than moderate symptoms warranting a 
10 percent disability evaluation under DC 5276.  The October 
1996 and May 1997 examination reports show no objective 
evidence of painful motion, edema, weakness, instability, or 
tenderness.  There was no objective evidence of a severe 
bilateral foot impairment manifested by marked deformity, 
pain on manipulation and use accentuated, indications of 
swelling on use, or characteristic callosities.  Thus, a 
disability rating in excess of 10 pursuant to the rating 
criteria available under DC 5276 is not warranted.

The Board also finds that for the period prior to January 9, 
2002 no other potentially applicable diagnostic code 
provisions afford the Veteran a higher disability rating for 
his bilateral foot disability.  There was no evidence of a 
moderately severe foot injury, malunion or nonunion of the 
tarsal or metatarsal bones, pes cavus, or a moderately severe 
impairment to muscle group X to warrant a higher disability 
rating under DCs 5284, 5283, 5278, or 5310, respectively 
during that period of time.  See 38 C.F.R. §§ 4.71a, 4.73.

For the period from January 9, 2002 the Board finds that the 
Veteran's service-connected bilateral pes planus, status post 
right bunionectomy disability more nearly approximates the 
criteria for a 30 percent disability evaluation under DC 
5276.  VA examination in January 2002 shows the Veteran had a 
callus on the heel of his left foot.  He had no arches and 
with weight bearing.  Resolving all doubt in the Veteran's 
favor, the medical evidence of record from January 9, 2002 
presents a disability picture which is more appropriately 
characterized as "severe."  The Veteran had malalignment or 
misalignment of his Achilles tendon bilaterally that was not 
correctable with manipulation, however, there was no showing 
of marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the Achilles tendon on manipulation, not improved by 
orthopedic shoes or appliances, or other manifestations of 
pronounced impairment. 

The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a higher evaluation for 
his bilateral pes planus, status post right bunionectomy 
since January 9, 2002.  Bilateral claw foot (pes cavus) is 
not shown in the medical evidence and thus, Diagnostic Code 
5278 is not for application.  38 C.F.R. § 4.72.  Accordingly 
a 30 percent disability evaluation for bilateral pes planus, 
status post right bunionectomy is granted for the period from 
January 9, 2002.

The U.S. Court of Appeals for Veterans Claims (Court), in 
DeLuca, supra held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§  4.40, 4.45, 4.59.  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as DC 
5276 is not based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply. 

C.  Residuals of a Fractured Nasal Bone

The Veteran's service connected residuals of a fractured 
nasal bone is assigned a noncompensable disability evaluation 
under 38 C.F.R. § 4.97, DC 6502.  The Veteran contends that 
based on medical evidence submitted he is entitled to a 
compensable evaluation for this disability.  

The Board notes that subsequent to the RO's adjudication of 
this issue, the Rating Schedule as it pertains to the 
respiratory system was updated and changed, including a 
revision of 38 C.F.R. § 4.97, DC 6502.  These revisions were 
effective October 7, 1996.  The version prior to the 
revisions concern deflection of the nasal septum; a 10 
percent rating was assigned where residuals of trauma produce 
marked interference with the breathing space.  A zero percent 
rating was assigned for residuals of trauma with only slight 
symptoms.  38 C.F.R. § 4.97, DC 6502 (1996).  Now, DC 6502 
only contemplates a 10 percent rating for a traumatic 
deviation of the nasal septum with fifty percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97, DC 6502 (2008).

Review of the evidence of record reveals the Veteran 
sustained a broken nose during an altercation in 1985.  On VA 
examination in February 1996 he complained of pain on 
palpation of the right nasal bone.  On examination his throat 
and mouth were within normal limits and sinuses were non 
tender.  X-ray findings in May 1997 revealed a nasal bone 
fracture.  X-ray of the sinuses in November 2008 showed the 
paranasal sinuses to be clear.  There was no evidence of 
mucosal thickening.  Nasal turbinates and septum appeared 
unremarkable.  There was no bony erosion or other abnormality 
identified.

VA examination in November 2008 revealed no evidence of sinus 
disease or nasal obstruction.  No nasal polyps were present.  
There was no septal deviation or permanent hypertrophy of 
turbinates from bacterial rhinitis or rhinoscleroma.  Neither 
was tissue loss, scarring or deformity of the nose shown.  
There was no evidence of Wegener's granulomatosis or 
granulomatous infection.  

Although the Veteran reported that he has swelling and 
difficulty with breathing with the left nostril medical 
evidence as noted above shows no signs of nasal obstruction.  
There are also x-ray findings of the appearance of clear 
paranasal sinuses and unremarkable nasal turbinates and 
septum.  It appears from the medical evidence that any 
residuals from the Veteran's fractured nasal bone have been 
resolved.  Thus, based on the medical findings, a compensable 
rating under DC 6502 (prior to and after October 7, 1996) 
cannot be assigned due to the lack of medical evidence 
showing that the Veteran currently suffers marked 
interference with the breathing space, or 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side. 

Moreover, the evidence does not show that the Veteran has 
loss part of one ala or other obvious disfigurement (DC 6504 
(1996), (2008)) or has chronic sinusitis (DCs 6510 through 
6514 (1996)), or any incapacitating episodes of sinusitis 
(General Rating Formula for Sinusitis, DCs 6510 through 6514) 
to warrant a compensable evaluation under those diagnostic 
codes.  Accordingly, a compensable evaluation for residuals 
of a fractured nasal bone is not warranted.

The Board has considered whether the application of "staged 
ratings" would be in order for any of the Veteran's service-
connected disabilities.  See Hart, supra 21 Vet. App. at 505.  
However, there appears to be no identifiable period of time 
since the effective dates of service connection, during which 
the Veteran's service-connected disabilities of residuals of 
a chip fracture of the fourth and fifth fingers of the left 
hand, bilateral pes planus, status post right bunionectomy 
and residuals of a fractured nasal bone warranted a 
disability rating higher than that currently assigned. 

As the preponderance of the evidence is against increased 
disability ratings for residuals of a chip fracture of the 
fourth and fifth fingers of the left hand, bilateral pes 
planus, status post right bunionectomy and residuals of a 
fractured nasal bone, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Consideration

Finally, the Board finds that there is no indication that the 
Veteran's service-connected residuals of a chip fracture of 
the fourth and fifth fingers of the left hand, and residuals 
of a fractured nasal bone disabilities reflect so exceptional 
or so unusual disability pictures as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
It is not shown in the evidence that there is marked 
interference with employment due to the Veteran's 
disabilities of residuals of a chip fracture of the fourth 
and fifth fingers of the left hand, and residuals of a 
fractured nasal bone.  It is the opinion of the VA examiner 
that the Veteran is employable for loss of motion of two 
fingers of the left hand, both sedentary and physical and for 
his nasal disability.  The evidence does not demonstrate that 
these service-connected disabilities present an exceptional 
or unusual disability picture with related factors such as 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted for the service-connected residuals of a 
chip fracture of the fourth and fifth fingers of the left 
hand, and residuals of fractured nasal bone disabilities.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996). 




ORDER

A disability evaluation in excess of 10 percent for residuals 
of a chip fracture of the fourth and fifth fingers of the 
left hand is denied.

For the period prior to January 9, 2002 an evaluation in 
excess of 10 percent for bilateral pes planus status post 
right bunionectomy is denied.

For the period from January 9, 2002, an evaluation of 30 
percent for bilateral pes planus status post right 
bunionectomy is allowed, subject to the regulations governing 
the award of monetary benefits.  

A compensable disability evaluation for residuals of a 
fractured nasal bone is denied.


REMAND

The record shows that in June 2009 the Veteran submitted 
additional medical evidence in support of his claim for an 
increased evaluation for residuals of a right shoulder 
injury, status post rotator cuff repair.  The Veteran did not 
waive RO/AMC consideration of the additional evidence.  38 
C.F.R. § 20.1304(c) (2008).  The RO must therefore consider 
the evidence on remand.  He also indicated further VA 
treatment in late August 2009.  As this information or 
evidence may be relevant to his claim for an increased 
evaluation, VA is responsible for getting the information.  
38 C.F.R. § 3.159(c)(2) (2008).

In addition, it is necessary to obtain a new VA examination 
that evaluates the current severity of the Veteran's right 
shoulder disability to take into consideration range of 
motion of the right shoulder, or a lack thereof, and muscle 
involvement.  During the examination in November 2008 the 
examiner was unable to perform range of motion testing of the 
right shoulder due to Veteran stating that he was unable to 
raise his right arm.  On examination the examiner should 
indicate whether the lack of motion of the Veteran's right 
shoulder is voluntary or involuntary.  Also, the medical 
evidence shows that there is muscle involvement with the 
Veteran's right shoulder disability.  However, it was not 
clear what muscle group was affected, therefore this should 
be accomplished on examination.  

Concerning the staged rating for the Veteran's bilateral pes 
planus status post right bunionectomy disability the November 
2008 VA examination report notes that the Veteran was 
unemployable due to his flat feet for both sedentary and 
physical employment.  The November 2008 examination report 
reflects the Veteran was fired from his job because he was 
unable to stand for long periods.  

Based upon the foregoing, a referral of the increased rating 
for flat feet and total rating claims to the Director of the 
VA Compensation and Pension Service for extra-schedular 
consideration is warranted.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies of all records of the 
Veteran's treatment for a right 
shoulder disability from the Atlanta 
VAMC from 2007 to the present, with 
specific emphasis being placed on 
obtaining copies of treatment records 
associated with the August 30, 2009 
visit, providing the Veteran keeps that 
appointment.  

2.	Schedule the Veteran for a VA joint 
examination to determine the current 
level of severity of the Veteran's 
service-connected right shoulder 
disability.  The claims folder must be 
made available to the examiner for 
review, and said review must be noted 
in the examination report.  The 
examiner should be provided with a copy 
of this remand, and should address all 
issues raised within regarding 
deficiencies found in the prior VA 
examinations.  

	In determining the current severity of 
the Veteran's 	right shoulder 
disability, the examiner should identify 
	all present manifestations, such as 
muscle 	involvement (identify muscle 
group), 	musculoskeletal or neurologic 
manifestations, and set 	forth all 
signs and symptoms related thereto.  

	Complete range of motion and X-ray 
studies must be 	provided with discussion 
as to any additional 	limitation of 
motion due to pain, weakness,  
	fatigability, incoordination or pain on 
movement of a 	joint, including use 
during flare-ups.  If a lack of 	motion is 
present, then the examiner is asked to 
	determine whether the lack of motion of 
the right 	shoulder is voluntary or 
involuntary.  The examiner 	should also 
provide a full description of the effects 
of 	the service-connected right 
shoulder disability upon 	the Veteran's 
employment and daily life.  

	Opinions should be provided based on 
the results of 	examination, a review of 
the medical evidence of 	record, and 
sound medical principles.  All 
	examination findings, along with the 
complete 	rationale for all opinions 
expressed, should be set 	forth in the 
examination report. 

3.	Submit the claim for an increased 
evaluation for the service-connected 
bilateral pes planus status post right 
bunionectomy to the Director, 
Compensation and Pension Service.  The 
RO or AMC should follow the dictates of 
38 C.F.R. § 3.321(b).

4.	Submit the claim for a total rating for 
compensation purposes based on 
individual unemployability under 
38 C.F.R. § 4.16(b) to the Director, 
Compensation and Pension Service.  The 
RO or AMC should follow the dictates of 
38 C.F.R. § 4.16(b) in making this 
submission. 

5.	Readjudicate the claims.  The RO should 
review all pertinent evidence of 
record, to include that evidence 
submitted without waiver of RO/AMC 
consideration.  If action remains 
adverse, issue an SSOC to the Veteran 
and his representative and allow the 
appropriate time for response.  Then, 
return the case to the Board for final 
appellate consideration.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veteran s Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veteran s Law Judge, Board of Veteran s' Appeals






 Department of Veteran s Affairs


